DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126.  There are two claims numbered 11.  The second claim 11 has been renumbered claim 12, claim 12 has been renumbered claim 13, and so on.
Claim 19 is objected to because of the following informality: in line 4, “at least one planting tine” should be --the at least one planting tine--.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
[0002], line 7, “minimise” should be --minimize--.
[0024], line 3, “minimises” should be --minimizes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the arm members" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the at least one rotatable disc member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the hub" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the coulter disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "the coulter disc" in line 2-3, “the at least one gauge wheel” in line 3, “the coulter gauge wheel” in line 3, and “the apparatus” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz (U.S. 1,865,457).
Regarding claim 1, Cruz discloses (Fig. 1-4) a wheel including: a hub member having a central portion (about the wheel axis) and an outer peripheral portion (3); and a resilient coil member (1) including a plurality of coil windings extending closely adjacent to the outer peripheral portion of the hub member and defining an outer periphery of the wheel; the coil member being connected at or adjacent one end (6) thereof to the hub member.
It is noted that an apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the intended use, in this case as a gauge wheel for cultivation equipment, of the claimed structure does not impart patentability to the claims.
Regarding claim 3, Cruz further discloses (Fig. 1-4) that the outer peripheral portion of the hub member includes a peripheral flange (2).
Regarding claim 4, Cruz further discloses (Fig. 1) that a plurality of arm members extend from the central portion to the peripheral flange.
Regarding claim 7, Cruz further discloses (Fig. 1-2) that the central portion of the hub member includes a hub assembly about which the gauge wheel can be supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 8-9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baugher (DE 696 16 283) in view of Cruz.
Regarding claim 1, Baugher discloses (Fig. 9) a gauge wheel for use in controlling the depth of a furrow or furrows formed by at least one planting member of cultivation equipment including: a hub member (200, 202, 206) having a central portion and an outer peripheral portion.
Baugher does not disclose a resilient coil member including a plurality of coil windings extending closely adjacent to the outer peripheral portion of the hub member and defining an outer periphery of the gauge wheel; the coil member being connected at or adjacent one end thereof to the hub member.  Rather, Baugher discloses a flexible tire (198).
However, Cruz discloses (Fig. 1-4) a wheel including: a resilient coil member (1) including a plurality of coil windings extending closely adjacent to an outer peripheral portion (3) of a hub member and defining an outer periphery of the wheel; the coil member being connected at or adjacent one end (6) thereof to the hub member.  Cruz teaches that such a tire is advantageous for use in all classes of vehicle wheels over an air tire or solid rubber tire due to its low price, durability, easy maintenance, and avoidance of punctures (Page 1, lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the flexible tire (198) of Baugher with a coil arrangement as disclosed by Cruz.  Doing so would provide low price, durability, and easy maintenance, as taught by Cruz.
Regarding claim 3
Regarding claim 5, Baugher further discloses (Fig. 9) that the peripheral flange has an outer diameter at least substantially equal to the outer periphery of the gauge wheel.
Regarding claim 8, Baugher discloses (Fig. 9) cultivation equipment comprising: at least one planting member (108) adapted to form a furrow in soil; and a gauge wheel supported by the cultivation equipment, wherein, in use, the gauge wheel engages the soil on a side of the furrow and controls the depth by which the at least one planting member cuts into the soil to form the furrow.
In the combination above, the gauge wheel is of the form according claim 1 as described, and, in use, the resilient coil member would engage the soil on a side of the furrow.
Regarding claim 9, Baugher further discloses (Fig. 9) that the at least one planting member comprises a rotatable disc member.
Regarding claim 11, Baugher further discloses (Fig. 9) that the rotatable disc member is mounted on a shaft (170) of the cultivation equipment.
Regarding claim 12, Baugher further discloses (Fig. 9) that the hub of the gauge wheel is mounted to the shaft of the cultivation equipment (by means of arm 168).
Regarding claim 14, Baugher discloses (Fig. 9) a coulter gauge wheel for use in cultivation equipment including: a coulter disc (108); and at least one gauge wheel; wherein the at least one gauge wheel is supported on at least one side of the coulter disc, and the coulter disc has a diameter greater than the outer periphery of the gauge wheel.
In the combination above, the gauge wheel is of the form according claim 1 as described

Claims 1, 8-10, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 7,584,706) in view of Cruz.
Regarding claim 1, Smith discloses (Fig. 1-5) a gauge wheel for use in controlling the depth of a furrow or furrows formed by at least one planting member of cultivation equipment including: a hub member having a central portion (48, 49) and an outer peripheral portion (46).
Smith does not disclose a resilient coil member including a plurality of coil windings extending closely adjacent to the outer peripheral portion of the hub member and defining an outer periphery of the gauge wheel; the coil member being connected at or adjacent one end thereof to the hub member.  Rather, Smith discloses a tire (Col. 4, lines 29-31).
However, Cruz discloses (Fig. 1-4) a wheel including: a resilient coil member (1) including a plurality of coil windings extending closely adjacent to an outer peripheral portion (3) of a hub member and defining an outer periphery of the wheel; the coil member being connected at or adjacent one end (6) thereof to the hub member.  Cruz teaches that such a tire is advantageous for use in all classes of vehicle wheels over an air tire or solid rubber tire due to its low price, durability, easy maintenance, and avoidance of punctures (Page 1, lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the tire of Smith with a coil arrangement as disclosed by Cruz.  Doing so would provide low price, durability, and easy maintenance, as taught by Cruz.
Regarding claim 8, Smith discloses (Fig. 1-5) cultivation equipment comprising: at least one planting member (30) adapted to form a furrow in soil; and a gauge wheel (40) supported by the cultivation equipment, wherein, in use, the gauge wheel engages the soil on a side of the furrow and controls the depth by which the at least one planting member cuts into the soil to form the furrow.
In the combination above, the gauge wheel is of the form according claim 1 as described, and, in use, the resilient coil member would engage the soil on a side of the furrow.
Regarding claim 9
Regarding claim 10, Smith further discloses (Fig. 5) that the cultivation apparatus includes a disc assembly including a plurality of rotatable disc members (there being two).
Regarding claim 18, Smith further discloses (Fig. 1-5) that a pair of gauge wheels (40) are supported on opposite sides of a coulter disc (30).

Claims 1, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (U.S. 6,325,156) in view of Cruz.
Regarding claim 1, Barry discloses (Fig. 1-13) a gauge wheel for use in controlling the depth of a furrow or furrows formed by at least one planting member of cultivation equipment including: a hub member having a central portion (68) and an outer peripheral portion.
Barry does not disclose a resilient coil member including a plurality of coil windings extending closely adjacent to the outer peripheral portion of the hub member and defining an outer periphery of the gauge wheel; the coil member being connected at or adjacent one end thereof to the hub member.  Rather, Barry discloses a tire (64).
However, Cruz discloses (Fig. 1-4) a wheel including: a resilient coil member (1) including a plurality of coil windings extending closely adjacent to an outer peripheral portion (3) of a hub member and defining an outer periphery of the wheel; the coil member being connected at or adjacent one end (6) thereof to the hub member.  Cruz teaches that such a tire is advantageous for use in all classes of vehicle wheels over an air tire or solid rubber tire due to its low price, durability, easy maintenance, and avoidance of punctures (Page 1, lines 1-11).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the tire of Barry with a coil arrangement as disclosed by Cruz.  Doing so would provide low price, durability, and easy maintenance, as taught by Cruz.
Regarding claim 8, Barry discloses (Fig. 1) cultivation equipment comprising: at least one planting member (44) adapted to form a furrow in soil; and a gauge wheel (34) supported by the cultivation equipment, wherein, in use, the gauge wheel engages the soil on a side of the furrow and controls the depth by which the at least one planting member cuts into the soil to form the furrow.
In the combination above, the gauge wheel is of the form according claim 1 as described, and, in use, the resilient coil member would engage the soil on a side of the furrow.
Regarding claim 13, Barry further discloses (Fig. 1) at least one planting tine (36), wherein the at least one planting member comprises a coulter disc mounted on the equipment in advance of the at least one planting tine.
Regarding claim 19, Barry discloses (Fig. 1-3) cultivation equipment including: at least one planting tine (36); and a coulter gauge wheel (34), wherein a coulter disc (44) and the gauge wheel are mounted on the apparatus in advance of at least one planting tine, wherein, in use, the coulter disc travels ahead of the at least one planting tine and makes a vertical cut in the soil to form a narrow furrow in advance of the at least one planting tine, and the at least one planting tine then widens the furrow.
In the combination above, the gauge wheel is of the form according claim 1 as described.

Allowable Subject Matter
Claims 2, 6, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weatherholt (U.S. 4,534,417) gauge wheels disposed on opposite sides a disc, on the same axis.
Waldner (U.S. 2012/0104835) Fig. 4; wheel arms disposed laterally.
Anderson (U.S. 9,474,203) disc scraping flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671